 

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION SEP 18 2020 WY
UNITED STATES OF AMERICA ) THOMAS G. BRUTON
) CLERK, U.S. DISTRICT COURT
V. )
)
MARCIN CIBOROWSEI, | ie SES
a Iso known as Rafal awe o Violation: Title 18, United States
Seba,” and “Sebastian, ) Code. Section 371
MARIUSZ DANILUK, js TE Jor
also known as “Karol,” and ) GE KENNELLY
MATEUSZ DZIELSKI ) MAGISTRATE JUDGE CUMMINGS
also known as “Mati” )

The SPECIAL JULY 2018 GRAND JURY charges:
i. At times material to this indictment:

a. Defendant MARCIN CIBOROWSKI, also known as “Rafal
Golaszewski,” “Seba,” and “Sebastian,” was a citizen of Poland.

b. Defendant MARIUSZ DANILUK, also known as “Karol,” was a
citizen of Poland.

@ Defendant MATEUSZ DZIELSKI was a citizen of Poland.

d. Individuals A, B, and C were citizens of Poland.

e. Defendant MARCIN CIBOROWSKI controlled an apartment
located on Perrie Drive in Elk Grove Village, Illinois (“the Elk Grove Location”).
Defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI also had access to the
Elk Grove Location.

f Defendant MARIUSZ DANILUK and Person A controlled a

residence on Belmont Avenue in Chicago (“the Belmont Location”).
g. Defendant MATEUSZ DZIELSKI controlled an apartment in
Rosemont, Illinois (“the Rosemont Location”).
CONSPIRACY
2. Beginning no later than 2019 and continuing through on or about May
5, 2020, in the Northern District of Illinois, Eastern Division, and elsewhere,
MARCIN CIBOROWSKI,also known as
“Rafal Golaszewski,”“Seba,” and “Sebastian,”

MARIUSZ DANILUK, also known as “Karol,” and
MATEUSZ DZIELSKI also known as “Mati”

defendants herein, did knowingly conspire with one another, Persons A and B, and
others known and unknown to the Grand Jury, to directly and indirectly knowingly
import and attempt to import into the United States and keep, maintain, control,
support, employ, and harbor, for the purpose of prostitution, and for any other
immoral purpose, any alien, namely Individuals A, B, and C, and other individuals
known and unknown to the Grand Jury, in violation of Title 8, United States Code,
Section 1328.
SUMMARY OF THE CONSPIRACY

3. Defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and
MATEUSZ DZIELSKI conspired with Persons A and B, and others known and
unknown to the Grand Jury, to bring women from Poland and other Eastern
European countries into the United States and arrange for them to engage in
commercial sex acts at locations in Chicago, Illinois, and elsewhere, for purposes of

defendants’ financial gain.
MANNER AND MEANS OF THE CONSPIRACY

4, It was part of the conspiracy that conspirators known and unknown to
the Grand Jury, located in Poland and elsewhere, including Person B, recruited and
enticed women from Poland and other Eastern European countries to come to the
United States for purposes of engaging in commercial sex acts.

5. It was further part of the conspiracy that the overseas conspirators
directly and indirectly coordinated with conspirators in the United States, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, regarding the arrivals and departures of women traveling to the United
States for purposes of engaging in commercial sex acts.

6. It was further part of the conspiracy that the conspirators, including
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI, reimbursed the women
for some of the costs incurred in traveling to the United States.

7. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, controlled apartments in the Chicago area, including the Belmont
Location, the Elk Grove Location, and the Rosemont Location, in order to harbor and
maintain the women and to provide them with a location where they could perform
commercial sex acts.

8. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ

DZIELSKI, provided the women with supplies to facilitate the women’s commercial
sex acts, including by providing the women with cellular phones to communicate with
customers, and by providing supplies such as condoms.

9. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKIT, used prostitution-related websites to advertise the women’s prostitution
activities.

10. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, kept records of the number of customers seen by the women and the fees
the women received each day.

11. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, kept for their own benefit a portion of the funds paid to the women by
their customers in exchange for commercial sex acts.

12. It was further part of the conspiracy that the conspirators, including
defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, transported the women, or caused the women to be transported, to
money-transfer businesses to wire proceeds of their commercial sex activities back to
their home countries.

13. It was further part of the conspiracy that the conspirators, including

defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and MATEUSZ
DZIELSKI, used home security cameras to monitor the women’s activities and the
comings and goings of customers.

OVERT ACTS

14. In furtherance of the conspiracy, and to accomplish the objectives of the

conspiracy, defendants MARCIN CIBOROWSKI, MARIUSZ DANILUK, and
MATEUSZ DZIELSKI committed one or more overt acts in the Northern District of
Illinois and elsewhere, which overt acts included, but were not limited to, the
following:

Individual A

a. Between in or around January 2020 and in or around February
2020, defendants MARCIN CIBOROWSKI and MARIUSZ DANILUK kept,
maintained, controlled, supported, employed, and harbored Individual A at the Elk
Grove Location, knowing that she would engage in commercial sex acts there.

b. Between in or around January 2020 and in or around February
2020, defendants MARCIN CIBOROWSKI and MARIUSZ DANILUK communicated
with Individual A regarding the status of encounters Individual A had with
customers who purchased commercial sex acts with Individual A.

c. In or around January 2020, defendant MARCIN CIBOROWSKI
used home-security cameras to monitor the commercial sex activities of Individual A.

d. In or around January 2020, defendant MARCIN CIBOROWSKI
used prostitution-related websites to advertise Individual A’s commercial sex

activities.
Individual B and Individual C

e. Between in or around September 2019 and in or around
November 2019, defendant MARCIN CIBOROWSKI kept, maintained, controlled,
supported, employed, and harbored Individual B at the Elk Grove Location, knowing
that she would engage in commercial sex acts there.

f. Between in or around September 2019 and in or around
November 2019, defendant MARCIN CIBOROWSKI communicated with
Individual B regarding the status of encounters Individual B had with customers who
purchased commercial sex acts with Individual B.

g. Between in or around September 2019 and in or around
November 2019, defendant MARCIN CIBOROWSKI provided Individual B with
condoms and other supplies for use in connection with commercial sex acts arranged
by Individual B.

h. Between in or around September 2019 and in or around
November 2019, and consistent with Person B’s agreement with Individual B,
defendant MARCIN CIBOROWSKI reimbursed Individual B for a flight reservation
that she abandoned when she agreed to travel to Chicago to engage in commercial
sex acts. |

i. In or around February 2020, after Individual B traveled to
Chicago and returned to the Elk Grove Location, defendant MATEUSZ DZIELSKI
told Individual B that she could begin working in approximately one day, after

advertisements had been posted for her.
j. In or around March 2020, after Individual C traveled on
Person B’s instructions to an apartment complex in Rosemont, Illinois, defendant
MATEUSZ DZIELSKI met Individual C outside the apartment complex, confirmed .
she was the woman sent by Person B, and transported Individual C to the Elk Grove
Location.

k. In or around March 2020, defendant MATEUSZ DZIELSKI
provided Individual C with a cellular phone to communicate with customers.

1. Between in or around February 2020 and in or around April 2020,
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI kept, maintained,
controlled, supported, employed, and harbored Individual B and Individual C at the
Elk Grove Location, knowing that they would engage in commercial sex acts there.

m. Between inor around February 2020 and in or around April 2020,
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI used prostitution-
related websites to advertise Individual B’s and Individual C’s commercial sex
activities.

n. Between in or around February 2020 and in or around April 2020,
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI communicated with
Individual B and Individual C regarding the status of encounters Individual B and
Individual C had with customers who purchased commercial sex acts with
Individual B and Individual C.

oO. Between in or around February 2020 and in or around April 2020,

defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI collected or caused to
be collected cash that Individual B and Individual C had received from customers
who had purchased commercial] sex acts with Individual B and Individual C.

p. In or around April 2020, defendants MARIUSZ DANILUK and
MATEUSZ DZIELSKI arranged for Individual B and Individual C to move from the
Elk Grove Location to the Rosemont Location.

q. Between in or around April 2020 and in or around May 2020,
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI kept, maintained,
controlled, supported, employed, and harbored Individual B and Individual C at the
Rosemont Location, knowing that they would engage in commercial sex acts there.

r. Between in or around February 2020 and in or around April 2020,
defendants MARIUSZ DANILUK and MATEUSZ DZIELSKI provided and caused to
be provided condoms and other supplies to Individual B and Individual C for use in
connection with commercial sex acts arranged by Individual B and Individual C.

Ss. Between in or around February 2020 and in or around April 2020,
defendant MATEUSZ DZIELSKI transported Individual C to a money-transfer
business so that Individual C could wire proceeds of her commercial sex activities out
of the country.

t. Between in or around March 2020 and in or around April 2020,
and consistent with Person B’s agreement with Individual C, defendants MARIUSZ
DANILUK and MATEUSZ DZIELSKI reimbursed Individual C for the cost of her
airfare to the United States.

All in violation of Title 18, United States Code, Section 371.
FORFEITURE ALLEGATION

The SPECIAL JULY 2018 GRAND JURY further alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 371, as set forth in this Indictment, defendants MARCIN CIBOROWSKI,
MARIUSZ DANILUK, and MATEUSZ DZIELSKI shall forfeit to the United States
of America any property which constitutes and is derived from proceeds obtained,
directly and indirectly, as a result of the offense, as provided in Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

2. The property to be forfeited includes, but is not limited to:

a. approximately $5,887 seized on or about May 5, 2020, from a
residence located at 1475 Rebecca Drive in Hoffman Estates, J]linois;

b. approximately $4,725 seized on or about May 5, 2020, from a
residence located at 9514 Glenlake Avenue in Rosemont, Illinois; and

Cc. approximately $1,224 seized on or about May 5, 2020, from a
residence located at 615 Perrie Drive in Elk Grove Village, Illinois.

3. If any of the property described above, as a result of any act or omission
by a defendant cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the
jurisdiction of the Court; has been substantially diminished in value; or has been
commingled with other property which cannot be divided without difficulty, the

United States of America shall be entitled to forfeiture of substitute property, as
provided in Title 21, United States Code, Section 853(p), as incorporated by Title 28,

United States Code, Section 2461(c).

A TRUE BILL:

 

FOREPERSON

 

signed by Timothy Storino on behalf of the
UNITED STATES ATTORNEY

10
